DETAILED ACTION
Status of the Application
	Claims 1, 6, 8, 18, 20-32, 37 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment of claims 1, 6, 8, 18, 20-27, 30-31, 37 and cancellation of claim 19 as submitted in a communication filed on 12/16/2021 is acknowledged.
In a telephone conversation with Mr. John Kilyk on 1/13/2022, an agreement was reached to amend claims 1, 6, 8, 21-22, 26-27, 30-31 and cancel claims 20, 25 to place the application in condition for allowance.   
In accordance with MPEP 821.04, claims 27-32 are rejoined for examination on the merits in view of the fact that the product claims have been found allowable.  The previous restriction between the product of claims 1, 6, 8, 18-24, 26, 37 (elected invention; Group I) and the methods of claims 27-32 is hereby withdrawn.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Mr. John Kilyk on 1/13/2022.
Please cancel claims 20 and 25.
Please replace claims 1, 6, 8, 21-22, 26-27, 30-31 as follows:



(a)	the substitution of glutamic acid to phenylalanine, methionine, or tryptophan at the position corresponding to position 1219 of SEQ ID NO: 1, the substitution of alanine to arginine at the position corresponding to position 1322 of SEQ ID NO: 1, the substitution of arginine to alanine, isoleucine, leucine, methionine, phenylalanine, valine or threonine at the position corresponding to position 1335 of SEQ ID NO: 1, and three additional substitutions selected from the group consisting of the substitution of leucine to arginine at the position corresponding to position 1111 of SEQ ID NO: 1, the substitution of aspartic acid to valine at the position corresponding to position 1135 of SEQ ID NO: 1, the substitution of glycine to arginine at the position corresponding to position 1218 of SEQ ID NO: 1 and the substitution of threonine to arginine at the position corresponding to position 1337 of SEQ ID NO: 1, and optionally additional mutation(s) that adversely affect nuclease activity, or 
(b)	the substitution of leucine to arginine at the position corresponding to position 1111 of SEQ ID NO: 1, the substitution of aspartic acid to valine at the position corresponding to position 1135 of SEQ ID NO: 1, the substitution of glycine to arginine at the position corresponding to position 1218 of SEQ ID NO: 1, the substitution of glutamic acid to phenylalanine at the position corresponding to position 1219 of the polypeptide of SEQ ID NO: 1, the substitution of alanine to arginine at the position corresponding to position 1322 of SEQ ID NO: 1, the substitution of arginine to valine at the position corresponding to position 1335 of SEQ ID NO: 1, and the substitution of threonine to arginine at the position corresponding to position 1337 of SEQ ID NO: 1, and optionally additional mutation(s) that adversely affect nuclease activity,
wherein the mutation that adversely affects nuclease activity is (i) a mutation at at least one position corresponding to a position selected from positions 10, 762, 839, 983, and 986 of SEQ ID NO:1, and/or (ii) a mutation at a position corresponding to a position selected from 
6.	The polypeptide according to claim 1, wherein the arginine at the position corresponding to position 1335 of SEQ ID NO: 1 is substituted with alanine, isoleucine, methionine, threonine or valine.
8.	The polypeptide according to claim 1, wherein the glutamic acid at the position corresponding to position 1219 of SEQ ID NO: 1 is substituted with phenylalanine.
21.	The polypeptide according to claim 1, wherein the mutation at the position corresponding to position 10 of SEQ ID NO: 1 is a substitution of aspartic acid to alanine or asparagine; or the mutation at the position corresponding to position 840 of SEQ ID NO:1 is a substitution of histidine to alanine, asparagine or tyrosine.
22.	The polypeptide according to claim 1, which is linked to a transcriptional regulator protein or a transcriptional regulator domain.
26.	A polypeptide-RNA complex comprising the polypeptide according to claim 1 and a polynucleotide composed of a base sequence complementary to a base sequence located 1 to 24 bases upstream from a proto-spacer adjacent motif (PAM) sequence in a target double-stranded polynucleotide.
27.	An in vitro method for site-specifically modifying a target double-stranded polynucleotide comprising 
a step for mixing and incubating a target double-stranded polynucleotide, a polypeptide and a guide RNA, and
a step for having the polypeptide modify the target double-stranded polynucleotide at a binding site located upstream of a PAM sequence; wherein,
the target double-stranded polynucleotide has a PAM sequence composed of  NG, 
30.	An in vitro method for increasing expression of a target gene in a cell, comprising expressing the polypeptide according to claim 23 and one or multiple guide RNAs that hybridize to the target gene in the cell.
31.	An in vitro method for decreasing expression of a target gene in a cell, comprising expressing the polypeptide according to claim 24 and one or multiple guide RNAs that hybridize to the target gene in the cell.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance.  Although the prior art discloses variants of the polypeptide of SEQ ID NO: 1, the Examiner has found no teaching or suggestion in the prior art directed to variant of the polypeptide of SEQ ID NO: 1 that comprises all of SEQ ID NO: 1 except for (i) the substitution of E to F, M, or W at the position corresponding to position 1219 of SEQ ID NO: 1, the substitution of A to R at the position corresponding to position 1322 of SEQ ID NO: 1, the substitution of R to A, I, L, M, F, V or T at the position corresponding to position 1335 of SEQ ID NO: 1, and three additional substitutions selected from the group consisting of the substitution of L to R at the position corresponding to position 1111 of SEQ ID NO: 1, the substitution of D to V at the position corresponding to position 1135 of SEQ ID NO: 1, the substitution of G to R at the position corresponding to position 1218 of SEQ ID NO: 1 and the substitution of T to R at the position corresponding to position 1337 of SEQ ID NO: 1, or (ii) the substitution of L to R at the position corresponding to position 1111 of SEQ ID NO: 1, the substitution of D to V at the position corresponding to position 1135 of SEQ ID NO: 1, the substitution of G to R at the position corresponding to position 1218 of SEQ ID NO: 1, the an vitro method to modify a target polynucleotide with one of the polypeptides of (a)-(d), and (h) an in vitro method to increase or decrease expression of a target gene in a cell by expressing the fusion protein of (e) in said cell as well as expressing one or more gRNAs that hybridize to the target gene in said cell, are allowable over the prior art of record. 

Conclusion
Claims 1, 6, 8, 18, 21-24, 26-32, 37 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
January 14, 2022